DETAILED ACTION
	This Office action is in response to Applicant’s reply filed on August 30, 2022. Claims 1-20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach, disclose, or make obvious a retaining assembly for a working machine comprising a center pin for an equalizer bar having a sidewall between ends, a first slot in the sidewall adjacent to the first end, a second slot in the sidewall opposite the first slot and adjacent to the first end, a single unitary retainer plate configured to retain the center pin, the retainer plate being symmetrical about a center vertical axis, a first and second support arm each having a reduced contact portion and a projection, an arcuate neck portion between the first and second support arms, the support arms and arcuate neck portion defining a central concave recess to receive the center pin by an opening into the central concave recess between the support arm projections, the support arms each having a set of bolt openings, the arcuate neck portion provided adjacent to a first portion of the sidewall, a second portion of the sidewall opposite the first portion is exposed by the opening into the central concave recess, the reduced contact portion of the first support arm extends into the first slot in the sidewall, and the reduced contact portion of the second support arm extends into the second slot in the sidewall.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617